El Juez Asociado Seítoe Suydeb
emitió la opinión del tribunal.
El 30 de abril, 1942, Higinio Segarra Pérez radicó una “moción de sobreseimiento” en la Corte de Distrito de San Juan, alegando qne el 15 de diciembre, 1941, el fiscal de dis-trito ordenó sn arresto por infracción al estatuto qne prohíbe la posesión de nn arma ele fuego sin haberla registrado; qne una fianza de $500 fué exigida por el fiscal de distrito, la cual prestó, por lo cual se le pnso en libertad; qne el artículo 448 del Código de Enjuiciamiento Criminal, edición 1935, lee en parte como signe:
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
“1. Cuando una persona baya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado *469acusación contra ella en el término de sesenta días desde su deten-ción. ’ ’;
que han transcurrido 132 días desde su arresto, sin que se haya radicado acusación contra él imputándole el delito arriba mencionado. La moción por lo tanto, suplica el sobresei-miento “del presente caso”.
La corte de distrito en la misma fecha dictó la siguiente orden:
“No aparece causa alguna en esta Corte contra el peticionario, por lo que se declara sin lugar la moción.”
El 20 de mayo, 1942, Segarra radicó en esta corte nna petición original solicitando nn anto de mandamus para qne se requiera a la corte de distrito qne convoque al fiscal de distrito y a Segarra con el objeto de determinar si existe jnsta cansa por la cual no se ha radicado nna acusación contra él dentro de los 60 días de sn arresto, y qne si no se de-mostrare tal cansa, se sobresean las diligencias practicadas por el fiscal de distrito.
No abrigamos 'duda de que el peticionario tiene derecho a ser oído respecto a su contención y a menos que se demuestre justa causa para la dilación, a que se ordene el sobreseimiento del proceso en armonía con el número 1 del citado artícnlo 448 del Código de Enjuiciamiento Criminal. No obstante, la corte de distrito actnó con propiedad al denegar nna “moción de sobreseimiento” de nn caso criminal del cual no había nn récord ante la corte de distrito. No puede comenzarse ningún caso a través de una moción de sobreseimiento. Si el peticionario radica nna petición de mandamus eu la corte de distrito contra el fiscal de distrito alegando los hechos arriba expuestos, tendrá derecho a qne se decida su caso en sus méritos.

La petición interesando la expedición de un auto de mandamus será denegada.